DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first driver" and “the second driver in last two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida US 2009/0192695 in view of Sakurai US 2005/0269981.
In Re 1, Machida teaches An injector control unit (title) comprising
a driver (driver 22,23 fig 1) configured to drive an injector (8), 
a pre-driver (construed as CPU 21) configured to transmit a drive command to the driver, 
an arithmetic unit (construed as ECU 20) configured to transmit a control command to the pre-driver, and
a cutoff mechanism (construed as AC generator 5) configured to:
cut off current supply to the injector (electricity is not supplied to various electric components unless an AC generator 5 is operated by rotating the kick starter 3 using the kick pedal 4.”)
when ignition is ON, start current supply to the injector, the arithmetic unit and the pre-driver are each normally started (para 30 “Hence, for example, even when the engine is brought into a startable state by turning on an ignition switch or the like, electricity is not supplied to various electric components unless an AC generator 5 is operated by rotating the kick starter 3 using the kick pedal 4.”) 
when ignition is OFF cut off current supply to the injector (when ignition off, engine off, and AC generator not rotated unless kick starter activated, therefore the injector receives no power with stationary AC generator unit)(at least figs 1-3, paras 1-63, especially paras 30-43).  
Machida does not teach 
Start current supply, when ignition ON, after units/drivers each normally started
Cut off current supply to the injector before operation of units/drivers is stopped.
However, Sakurai teaches Start current supply, when ignition ON, after units/drivers each normally started (fig 3 Relay and relay control signal and fig 4 with battery 34 powering unit 31, para 31); Cut off current supply to the injector before operation of unit/drivers is stopped (31 with direct relay control signal to relay fig 3, and fig 4 ignition OFF S1 followed by cutoff relays S4, abstract, para 31).   Sakurai teaches prevention of failure with his relay off procedure (abstract). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Sakurai’s battery and associated cutoff mechanism with direct control command to replace Machida’s kickstarter while to prevent failure and improve ease of start to end user with direct control command.
In Re 3-4, Machida as modified by Sakurai teaches:
3. The injector control unit according to claim 1, wherein the cutoff mechanism cuts off the current supply to the injector from the ignition ON to a predetermined period (para 30 construed as a finite and predetermined period by internal computer clock evaluating programmed logic and or boot up time).  
4. The injector control unit according to claim 1, wherein the cutoff mechanism cuts off the current supply to the injector until before cranking (no current supplied until cranking commences).  
In Re 5, Machida teaches the cutoff mechanism and arithmetic unit as described above.  
Machida does not teach although Sakurai teaches cutoff mechanism (fig 3 Relay and relay control signal and fig 4) receives a control command directly from arithmetic unit (31 with direct relay control signal to relay fig 3).  Sakurai teaches prevention of failure with his relay off procedure (abstract). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Sakurai’s battery and associated cutoff mechanism with direct control command to replace Machida’s kickstarter while to prevent failure and improve ease of start to end user with direct control command.
In Re 8-9, Machida as modified by Sakurai teaches:
8. The injector control unit according to claim 1, wherein the cutoff mechanism cuts off a current flowing on the reference potential side of the injector (see fig 1).
9. The injector control unit according to claim 1, wherein the cutoff mechanism maintains a current cutoff state when there is no control command from the arithmetic unit (cutoff mechanism relay maintains position until commanded open for cutoff).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida US 2009/0192695 in view of in view of Sakurai US 2005/0269981 and Abouda et al US 2015/0188328.
In Re 6, Machida teaches wherein the driver includes a first driver (low side driver 23) and a second driver (high side driver 22, high being boosted), and the cutoff mechanism cuts off both a current from the first driver and a current from the second driver (see fig 1).  
Machida does not teach although Abouda teaches first driver 228,224,224,237 MOSFET switch, fig 2) connected to a battery voltage (battery abstract, voltage supply  222 fig 2 para 23, driver 200 includes switch 209 connected to battery voltage), second driver (203 NMOSFET switch3 ) connected Page 2 of 4Application No. To be determined Attorney Docket No. 105559.PE218USto a boosted voltage (para 18 205 fig 1, see 205 connected to 207). Abouda further teaches second driver boosted voltage improves injection (para 21). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Machida as modified by Sakurai’s driver connections Abouda’s drivers with first connected to battery and second driver boosted to improve injection.

Response to Arguments
Applicant’s arguments, see pgs 4-7, filed 4/28/22, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102 103 112b have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Machida in view of Sakurai as described above, also see 35 USC 112b rejection above of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747